UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1179



WILLIAM NICHOLAS FORTESCUE, JR.,

                                            Plaintiff - Appellant,

          versus


JERRY E. KING, Auctioneer; KING AUCTION &
REALTY COMPANY, INCORPORATED; DAVID G. GRAY,

                                           Defendants - Appellees.




                            No. 98-1180



WILLIAM NICHOLAS FORTESCUE, JR.,

                                            Plaintiff - Appellant,

          versus


JERRY E. KING, Auctioneer; KING AUCTION &
REALTY COMPANY, INCORPORATED; DAVID G. GRAY;
WESTALL, GRAY & CONNOLLY, PA,

                                           Defendants - Appellees.
                            No. 98-1675



WILLIAM NICHOLAS FORTESCUE, JR.,

                                           Plaintiff - Appellant,

          versus


JERRY E. KING; KING AUCTION & REALTY COMPANY,
INCORPORATED; DAVID G. GRAY,

                                          Defendants - Appellees.




                            No. 98-2063



In Re: WILLIAM NICHOLAS FORTESCUE, JR.,

                                                          Debtor.
_________________________


WILLIAM NICHOLAS FORTESCUE, JR.,

                                           Plaintiff - Appellant,

          versus


JERRY E. KING, Auctioneer; KING AUCTION &
REALTY COMPANY, INCORPORATED; DAVID G. GRAY,

                                          Defendants - Appellees.




                                   2
Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-97-194-1, BK-85-10291, AP-96-1396, MISC-97-3-MC, CA-98-
12-1)


Submitted:   April 29, 1999                 Decided:   May 4, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Nos. 98-1179 and 98-1180 affirmed and Nos. 98-1675 and 98-2063
dismissed by unpublished per curiam opinion.


William Nicholas Fortescue, Jr., Appellant Pro Se. David G. Gray,
Jr., WESTALL, GRAY, CONNOLLY & DAVIS, P.A., Asheville, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     In No. 98-1179, William Nicholas Fortescue appeals from the

district court’s orders dismissing his appeal from the bankruptcy

court for failure to file his appeal brief and denying his motion

for reconsideration.     Appeal No. 98-1180 is his appeal from the

district court’s order denying his motion to withdraw the reference

of his case to the bankruptcy court.    We have reviewed the record

in these two appeals and the district court’s orders and find no

reversible error.     Accordingly, we grant Fortescue’s motions for

leave to proceed in forma pauperis and affirm on the reasoning of

the district court.    See Fortescue v. King, Nos. CA-97-194-1; MISC

97-3-MC; BK-85-10291; AP-96-1396 (W.D.N.C. Jan. 22, Nov. 12, &

Dec. 3, 1997).

     In No. 98-1675, Fortescue appeals from the district court’s

orders denying his motion for leave to proceed in forma pauperis in

Appeal Nos. 98-1179 and 98-1180 and denying his motion for recon-

sideration.   Because we grant his leave to so proceed, this appeal

is moot.   Accordingly, we grant Fortescue’s motion for leave to

proceed in forma pauperis and dismiss this appeal as moot.

     Appeal No. 98-2063 is Fortescue’s appeal from the district

court’s order denying his motion for leave to file his amended ap-

peal brief out of time.    We dismiss the appeal for lack of juris-

diction because the order is not appealable.   This court may exer-

cise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994),


                                  4
and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

We dismiss this appeal as interlocutory.

     In conclusion, we grant Fortescue’s pending motions for leave

to proceed in forma pauperis, we affirm on the reasoning of the

district court in appeal Nos. 98-1179 and 98-1180, and we dismiss

appeal Nos. 98-1675 and 98-2063.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                         Nos. 98-1179 and 98-1180 - AFFIRMED

                         Nos. 98-1675 and 98-2063 - DISMISSED




                                 5